Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Examination
Applicant's submission filed on 09/25/20 has been entered.
Claims 1-30 are pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDSs) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 2, 8, 14, 20, 22, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, including addressing the below Double Patenting Rejection. The following is a statement of reasons for the indication of allowable subject matter: for the reasons stated in applicant’s Remarks dated 02/19/20 and 03/18/20 in parent application 16/014689.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 1-2, 13-14, 21-22, and 26-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, 31, and 36 of U.S. Patent No. 10805980. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 9-12,     13, 15-17,     21, 23-24, and     26, 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samsung (3GPP TSG RAN WG1 NR Ad-Hoc#2 R1-1711455, cited by applicant of record).

Regarding claims 1, 13, 21 and 26, Samsung discloses a method for wireless communications by a network entity (NR [pg. 1-2]), comprising:
identifying resources previously unavailable to one or more user equipments (UEs) that are now available for use by the one or more UEs (De-configured/De-activated to configured/indicated [pg. 2 “Combination RRC/L1 Signaling” par. 1-2]); and
providing signaling, to the one or more UEs, indicating the identified resources are available for use by the one or more UEs (De-configured/De-activated to configured/indicated [pg. 2 “Combination RRC/L1 Signaling” par. 1]).
Regarding claim 21, Samsung further discloses an apparatus for wireless communications by a network entity (NR [pg. 1-2]), comprising: at least one processor (NR processor [pg. 1-2 (inherent)]).
Regarding claims 13 and 26, Samsung further discloses a UE [pg. 1-2].

Regarding claims 3, 15, 23, and 28, Samsung discloses everything claims, as discussed above.
Samsung further discloses:
wherein the signaling indicates the identified resources are available based on at least one of a periodicity [pg. 2 last par.] or frequency hopping pattern.

Regarding claims 4, 16, 24, and 29, Samsung discloses everything claims, as discussed above.
Samsung further discloses:
wherein the signaling is at least one of cell-specific, UE-specific [pg. 1 last par. – pg. 2 first par.], or UE-group-specific.

Regarding claims 5 and 17, Samsung discloses everything claims, as discussed above.
Samsung further discloses:
wherein the signaling indicates the identified resources are available for a time duration (Slots do not need to be monitored (i.e., available for time duration) [pg. 1 last par.], see also [pg. 2 “A Combination of RRC and L1 Signaling par. 2]).

Regarding claim 9, Samsung discloses everything claims, as discussed above.
Samsung further discloses:
wherein the identified resources are identified as available based on one or more triggering events (Certain eMBB UEs cannot receive eMBMS (i.e., triggering event) [pg. 1 last par.]).

Regarding claim 10, Samsung discloses everything claims, as discussed above.
Samsung further discloses wherein the one or more triggering events comprise a triggering event based on at least one of:
location of the one or more UEs;
non-overlapping spatial sectors;
application-specific requirements; or
capabilities of the one or more UEs (Certain eMBB UEs cannot receive eMBMS [pg. 1 last par.]).

Regarding claim 11, Samsung discloses everything claims, as discussed above.
Samsung further discloses:
wherein the one or more triggering events comprise a triggering event based on actual usage of the identified resources [pg. 2 par. 2].

Regarding claim 12, Samsung discloses everything claims, as discussed above.
further comprising determining the actual usage of the identified resources based on at least one of:
sensing of loading of the identified resources;
sensing of traffic on the identified resources; or
backhaul signaling of at least one of loading of the identified resources or traffic on the identified resources (Dynamic triggered transmissions ... dynamic multiplexing of different vertical services. In other words config/de-config ... should be flexible in terms of resource utilization (i.e., loading and/or traffic). [pg. 2 “A combination of RRC and L1 signaling” par. 1]).

Claims 6, 18, 25, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Samsung as applied to claims 1 and  respectively, and further in view of Loehr (US 20170359850 A1, cited by applicant of record).

Regarding claims 6 and 18, Samsung discloses everything claimed, as applied above.
Although Samsung discloses time durations, as discussed above, Samsung does not explicitly disclose the time duration is triggered by downlink control information (DCI). However, these concepts are well known as disclosed by Loehr.
In the same field of endeavor, Loehr discloses wherein at least one of:
the time duration is triggered by downlink control information (DCI) [par. 0196]; or
the time duration is part of a forward compatibility (FC) resource configuration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Samsung with Loehr. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of configuring DRX between licensed and unlicensed cells [Loehr par. 0001].

Regarding claims 25 and 30, Samsung discloses everything claimed, as applied above.
Although Samsung discloses wherein the signaling indicates the identified resources are available for a time duration (Slots do not need to be monitored (i.e., available for time duration) [pg. 1 last par.], see also [pg. 2 “A Combination of RRC and L1 Signaling par. 2]), as discussed above, Samsung does not explicitly disclose and at least one of: the time duration is triggered by downlink control information (DCI); or the time duration is a part of a forward compatibility (FC) resource configuration. However, these concepts are well known as disclosed by Loehr.
In the same field of endeavor, Loehr discloses and at least one of:
the time duration is triggered by downlink control information (DCI) [par. 0196]; or
the time duration is part of a forward compatibility (FC) resource configuration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Samsung with Loehr. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of configuring DRX between licensed and unlicensed cells [Loehr par. 0001].

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Samsung as applied to claims 1 and respectively, and further in view of Lee (US 20130163544 A1, cited by applicant of record).

Regarding claims 7 and 19, Samsung discloses everything claimed, as applied above.
Although Samsung discloses wherein the signaling indicates the identified resources, as discussed above, Samsung does not explicitly disclose are available based on spatial beamforming. However, these concepts are well known as disclosed by Lee.

are available based on spatial beamforming [par. 0015].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Samsung with Lee. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of efficiently transmitting/receiving CSI-RS with a limited amount of DL resources [Lee par. 0003].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter J DiVito whose telephone number is (571)272-2556. The examiner can normally be reached M-R: 8 am - 6 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/WALTER J DIVITO/Primary Examiner, Art Unit 2419